Citation Nr: 1812717	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-06 345	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida
 
 
THE ISSUES
 
1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for left foot pes planus.
 
2. Entitlement to service connection for left foot pes planus.
 
3. Entitlement to service connection for right foot pes planus. 
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1998 to July 2002. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified in February 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 
 
The issue of entitlement to service connection for bilateral plantar fasciitis, to include secondary to bilateral pes planus was raised at the February 2017 Board hearing, and the issues of entitlement to service connection for bilateral foot arthritis and bunions, to include secondary to bilateral pes planus, were raised in a February 2017 correspondence.  These issues are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.
 
 
FINDINGS OF FACT
 
1. An unappealed May 2010 rating decision declined to reopen a claim of entitlement to service connection for left foot pes planus.
 
2. Evidence received since the May 2010 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for left foot pes planus.
 
3. The evidence is at least in equipoise as to whether the Veteran's preexisting left foot pes planus was aggravated beyond its natural progression during service.
 
4. The evidence is at least in equipoise as to whether the Veteran's right foot pes planus was aggravated beyond its natural progression during service.
 
 
CONCLUSIONS OF LAW
 
1. The May 2010 rating decision declining to reopen the claim of entitlement to service connection for left foot pes planus is final; new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2017).
 
2. Preexisting left foot pes planus was aggravated by service. 38 U.S.C. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).
 
3. Preexisting right foot pes planus was aggravated by service. 38 U.S.C. §§ 1110, 1111, 1153, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The Veteran asserts that his bilateral pes planus existed prior to his entrance on active duty but that it was aggravated beyond the natural progression during such service. 
 
Entitlement to service connection for left foot pes planus was first denied in an August 2002 rating decision on the basis that the disorder preexisted service and was not shown to have been aggravated by service. The Veteran did not perfect an appeal to that decision, and it is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  Subsequently, a claim to reopen the issue of entitlement to service connection for left foot pes planus was denied in a May 2010 rating decision. The May 2010 rating decision also was not appealed, and it too is final. Id.
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for left foot pes planus in November 2010. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
In February 2017 the Veteran submitted a letter from a private podiatrist who opined that it was least as likely as not that the Veteran's bilateral pes planus were aggravated by his active-duty service. This evidence bears on the contested issue of in-service aggravation of the left foot pes planus. As such, the Board finds that there is new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for left foot pes planus is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).
 
Having found new and material evidence sufficient to reopen the claim of entitlement to service connection for left foot pes planus, the Board will address the claims of entitlement to service connection for bilateral pes planus on the merits. 
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
A Veteran is presumed sound on entry onto active duty except for disabilities noted on examination for entry. 38 U.S.C. § 1111; 38 C.F.R. § 3.304. 

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for direct service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder. In that case, 38 U.S.C. § 1153 applies and the burden falls on the veteran to establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the presumption of aggravation under 38 U.S.C. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease." 38 U.S.C. § 1153; see 38 C.F.R. § 3.306; Jensen at 1417; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).
 
At his February 2017 hearing, the Veteran reported that he had mild asymptomatic bilateral pes planus upon entering service. The Veteran testified that he served as a "supply technician" and that his daily duties included constant walking, lifting and climbing stairs. He reported that he performed numerous six and twelve mile marches in combat boots, and participated in ski training, snow shoeing and mountain climbing. He stated that he participated in a 30 day war exercise as well as air assault training which involved jumping and repelling. He further stated that he was part of a special physical training running group. As a result of such sustained physical activity, the Veteran recounted that he developed increased foot pain associated with his bilateral pes planus. 
 
The Veteran's DD 214 indicates a military occupational specialty of automated logistical specialist with an air defense artillery battery at Fort Drum. 
 
The Veteran's January 1998 service entrance examination noted mild asymptomatic bilateral pes planus, as well as mild hallux valgus. On a report of medical history in March 2002, neither the box marked "yes" or "no" was checked regarding "foot trouble," though clinical evaluation of the feet was reportedly "normal." In June 2002, while the Veteran was still on active duty, he was provided a VA examination to consider the etiology of a left ankle disorder. There the examiner noted that the Veteran suffered from "total pes planus deformity of the left foot." The service treatment records are otherwise silent for treatment or complaints of foot symptoms, although the service treatment records are significant for sprains to the bilateral ankles. The Veteran has attributed his history of ankle injuries to his pes planus. See February 2017 Board hearing. 
 
In a February 2017 letter, a private podiatrist diagnosed the Veteran with worsening bilateral flatfoot. The podiatrist opined that there was "some genetic component to his issues" but stated that there was "easily" more than a 50 percent probability that the disorders were aggravated by military service. 
 
Based on a review of the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral pes planus was aggravated beyond the normal progression by active-duty service. In this regard, the February 2017 private opinion is the most probative evidence of record. While the February 2017 podiatrist's opinion is not supported by extensive rationale, it was based on an in-person examination, and a review of the history of the disorder as provided by the Veteran. There is no contrary medical evidence of record. In this regard, the Board observes that the Veteran has not been provided a VA examination to address the etiology of the claimed conditions. 
 
Moreover, the June 2002 VA ankle examination indicated that the Veteran had a "total pes planus deformity of the left foot." Such evidence suggests a worsening of the condition compared to the mild asymptomatic pes planus noted on entry, and calls into question the probative value of the March 2002 separation examination which reported normal feet. 
 
Finally, the Veteran has competently and credibly testified that the strenuous physical demands of his active-duty service caused bilateral foot pain, and that such increased symptoms have been ongoing since service. The Board finds that the appellant's testimony is consistent with the physical demands of his military service.
 
As such, the Board finds that the evidence is at least in equipoise as to whether the Veteran's preexisting bilateral pes planus was aggravated by active-duty service beyond the natural progression of the disorder. Therefore, service connection based on aggravation is warranted. 
 
 
ORDER
 
Entitlement to service connection for bilateral pes planus is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


